Citation Nr: 1101626	
Decision Date: 01/13/11    Archive Date: 01/20/11

DOCKET NO.  01-01 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an effective date earlier than March 21, 2004, 
for the assignment of a 70 percent rating for posttraumatic 
stress disorder.       

2.  Entitlement to an increased rating for posttraumatic stress 
disorder, currently rated as 70 percent disabling. 

3.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disability, from 
February 8, 1999 to March 20, 2004.     


REPRESENTATION

Veteran represented by:	Michael James Kelley, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel


INTRODUCTION

The Veteran had active military service from January 1971 to June 
1973.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 1999 rating action by the Department of 
Veterans Affairs (VA) Regional Office (RO) located in 
Philadelphia, Pennsylvania, and a December 2006 rating action by 
the VARO located in Boston, Massachusetts.  The Veteran currently 
resides within the jurisdiction of the Boston VARO.

In the July 1999 rating action, the RO increased the disability 
rating for the Veteran's service-connected posttraumatic stress 
disorder (PTSD) from 10 percent to 30 percent disabling, 
effective from February 8, 1999, the date of receipt of the 
Veteran's claim for an increased rating.  In January 2000, the 
Veteran's representative at that time, Disabled American Veterans 
(DAV), submitted a statement and noted that the Veteran was 
requesting "reconsideration" of the July 1999 rating action 
whereby the rating for his PTSD was raised from 10 to 30 percent.  
Given that the statement was received within one year of the July 
1999 rating action, the Board construes the aforementioned 
statement as a timely notice of disagreement (NOD) to the July 
1999 rating action.  See 38 C.F.R. § 20.201.  By an October 2000 
rating action, the RO increased the disability rating for the 
Veteran's PTSD from 30 percent to 50 percent disabling, effective 
from April 1, 2000.  In April 2002, the RO issued a statement of 
the case (SOC), and the Veteran submitted a timely substantive 
appeal (VA Form 9) in June 2002.          

In December 2004, the Board remanded this case for additional 
development.  Subsequently, in a December 2006 rating action, the 
RO increased the disability rating for the Veteran's PTSD from 50 
percent to 70 percent disabling, effective from March 21, 2004.  
The Veteran filed an NOD in January 2007, disagreeing with the 
effective date of the 70 percent rating for his PTSD.  An SOC was 
issued in October 2007, and the Veteran filed a timely 
substantive appeal in December 2007.      

As noted above, during the course of this appeal, the RO granted 
a 70 percent evaluation for the Veteran's service-connected PTSD.  
However, as this increased evaluation does not constitute a full 
grant of all benefits possible, and as the Veteran has not 
withdrawn his claim, the issue concerning entitlement to an 
increased rating for PTSD remains pending.  See AB v. Brown, 6 
Vet. App. 35 (1993).

In an August 2007 rating action, the RO granted entitlement to a 
total disability rating based upon individual unemployability 
(TDIU) due to service-connected disability.  The RO assigned an 
effective date of March 21, 2004, for the TDIU rating, which was 
also the effective date of the Veteran's 70 percent disability 
rating for PTSD.  Prior to March 21, 2004, the Veteran did not 
meet the threshold criteria for a TDIU rating.  See 38 C.F.R. 
§ 4.16.  However, the decision set out below grants an effective 
date of February 8, 1999, for the assignment of the 70 percent 
rating for PTSD.  Thus, effective from February 8, 1999, the 
Veteran now meets the threshold criteria for a TDIU rating.  Id.  
In addition, given that the Veteran is now eligible for TDIU 
consideration from February 8, 1999, this raises the issue of 
entitlement to a TDIU rating from February 8, 1999 to March 20, 
2004.  In this regard, the Board notes that in Rice v. Shinseki, 
22 Vet. App. 447, 453-54 (2009), the Court held that a request 
for a TDIU, whether expressly raised by the Veteran or reasonably 
raised by the record, is not a separate claim for benefits, but 
rather, can be part of a claim for increased compensation.  In 
other words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue whether a 
TDIU is warranted as a result of that disability.  Therefore, 
given that the Veteran has contended that his PTSD has interfered 
with his ability to maintain employment, the Veteran's claim for 
an increased rating for his PTSD includes the claim of 
entitlement to a TDIU rating from February 8, 1999 to March 20, 
2004.  See also Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 
2001) (a separate, formal claim is not required in cases where an 
informal claim for a TDIU has been reasonably raised); see also 
Rice, 22 Vet. App. at 449, 454.  Accordingly, the Board construes 
the issues as listed on the cover page of this decision.    

With respect to the Veteran's claim for an increased rating for 
his service-connected PTSD, the Veteran testified at a Travel 
Board hearing before a Veterans Law Judge (VLJ) in May 2004.  In 
regard to the Veteran's claim of entitlement to an effective date 
earlier than March 21, 2004, for the assignment of a 70 percent 
rating for PTSD, the Veteran testified at another Travel Board 
hearing that was held before a different VLJ in August 2010.  
Transcripts of both hearings have been associated with the claims 
file.

Based on the foregoing, the instant decision will be signed by a 
panel including each Judge that presided over a hearing.  See 38 
C.F.R. § 20.707 (2010).

The issues of entitlement to a rating in excess of 70 percent for 
PTSD and entitlement to a TDIU rating from February 8, 1999 to 
March 20, 2004, are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In an unappealed November 1998 decision, the RO granted the 
Veteran's original claim for service connection for PTSD and 
assigned a 10 percent rating effective from the date of receipt 
of his claim, August 20, 1996.  

2.  On February 8, 1999, the Veteran requested that his service-
connected PTSD be re-evaluated for a higher rating.

3.  Throughout the pendency of the Veteran's claim, the symptoms 
of the Veteran's service-connected PTSD were generally 
consistent, consisting of the following: flattened affect, 
depression, flashbacks, anxiety, hypervigilance, anger, 
unprovoked irritability, an exaggerated startle response, 
suicidal ideations, social isolation, concentration problems, and 
sleep difficulties, including nightmares.  


CONCLUSIONS OF LAW

1.  The November 1998 rating action, in which the RO granted 
service connection for PTSD and assigned a 10 percent rating, 
effective from August 20, 1996, is final. 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2010).

2.  The assignment of an effective date of February 8, 1999, for 
an award of a 70 percent evaluation for service-connected PTSD is 
warranted.  38 U.S.C.A. §§ 1155, 5107, 5110 (West 2002 & Supp. 
2010); 38 C.F.R. §§ 3.115, 3.159, 3.160, 3.400, 3.385, 4.130 
(Diagnostic Code 9411) (2010).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000 (VCAA)    

With respect to the Veteran's claim for an earlier effective 
date, VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the Court held that VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and (4) 
request that the claimant provide any evidence in his or her 
possession that pertains to the claim.  The requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as required 
under Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless.

VCAA letters dated in August 2003 and December 2004 fully satisfy 
the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 
2002 & Supp. 2010); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio, 
16 Vet. App. at 187.  That is, the Veteran received notice of the 
evidence needed to substantiate his claim, the avenues by which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  See Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) 
(outlining VCAA notice requirements).  Additionally, a May 2007 
letter described how disability ratings and effective dates were 
assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).   

Furthermore, the Board notes that for claims for an earlier 
effective date, where, as here, service connection has been 
granted and the initial rating and effective date have been 
assigned, the claim of service connection has been more than 
substantiated, as it has been proven, thereby rendering 38 
U.S.C.A. § 5103(a) notice no longer required because the purpose 
that the notice was intended to serve has been fulfilled.  
Additionally, once a claim for service connection has been 
substantiated, the filing of a NOD with the rating or the 
effective date of the disability does not trigger additional 38 
U.S.C.A. § 5103(a) notice.  See Dingess, 19 Vet. App. at 473, 
490-491; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's service treatment records and VA medical records 
relevant to the Veteran's claim for an earlier effective date are 
in the file.  All records identified by the Veteran as relating 
to this claim have been obtained, to the extent possible.  
Significantly, the Veteran has not alleged that there are any 
outstanding medical records probative of his claim on appeal that 
need to be obtained.  Thus, VA has properly assisted the Veteran 
in obtaining any relevant evidence.     

Additionally, in May 1999, June 2000, March 2001, and December 
2003, the Veteran was afforded VA examinations, the reports of 
which are of record.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. 
App. 303, 312 (2007).  As noted below, the Board finds that the 
VA opinions obtained in this case are sufficient as they are 
predicated on consideration of the VA medical records in the 
Veteran's claims file, as well as examination findings.  They 
consider the statements of the Veteran, and provide a rationale 
for the opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to assist 
with respect to obtaining a VA examination or opinion with 
respect to the issue on appeal has been met.  38 C.F.R. § 
3.159(c)(4).

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 
(Fed. Cir. 2006).


II.  Factual Background

On August 20, 1996, the RO received the Veteran's original claim 
for service connection for PTSD.  

By a November 1998 rating action, the RO granted service 
connection for PTSD and assigned a 10 percent disability rating 
under Diagnostic Code 9411, effective from August 20, 1996, for 
the Veteran's service-connected PTSD.  

In a VA Form 21-4138, Statement in Support of Claim, received by 
the RO on February 8, 1999, the Veteran requested that his 
service-connected PTSD be reevaluated for a higher rating.  He 
also requested a temporary total rating under Paragraph 29 for an 
upcoming hospitalization for his PTSD.      

In March 1999, the RO received VA Medical Center (VAMC) inpatient 
treatment records which showed that the Veteran was hospitalized 
from February to March 1999, in order to participate in a PTSD 
program.  Upon admission, the Veteran's PTSD symptomatology 
included depression, unresolved grief and guilt, and intrusive 
thoughts of Vietnam.  The Veteran also experienced isolation, 
sleep disturbance, restricted affect, irritability, anger, 
anxiety, and survivor guilt.  He was unemployed, divorced, and 
lived alone in an apartment.  The Veteran denied current 
suicidal/homicidal ideations but had recently been hospitalized 
with depression and thoughts of suicide.  He had a history of 
alcohol abuse.  Upon his discharge, the pertinent diagnosis was 
PTSD and he was assigned a Global Assessment of Functioning (GAF) 
score of 41 for the past and a current score of 51.          

By a May 1999 rating action, the RO assigned a temporary 100 
percent evaluation under Paragraph 29, from February 18, 1999 to 
March 31, 1999, based on the Veteran's hospitalization for PTSD.  
The RO further noted that a decision regarding the evaluation of 
the Veteran's PTSD was deferred pending a VA psychiatric 
examination.   

In May 1999, the Veteran underwent a VA psychiatric evaluation.  
At that time, he stated that he was having flashbacks about 
rocket attacks and that he would wake up with sweats and a fear 
of dying.  According to the Veteran, while serving in Vietnam, he 
did not engage in combat; however, he stood guard at night and 
encountered numerous rocket attacks.  He indicated that he also 
had a relationship with a Vietnamese woman and they had a child.  
However, he was unable to marry her or bring the child to the 
United States.  Upon his arrival back to the United States, he 
turned in his weapons because he was afraid he would shoot 
himself.  He was subsequently discharged.  After his separation 
from the military, he got married and had two children.  However, 
on account of his drinking, he later divorced his wife.  
According to the Veteran, he was detached from his children and 
surrendered his custody to them to their step-father.  The 
Veteran had occasional dreams about the loss of his American 
children and he seemed to confuse them with the earlier loss of 
his Vietnamese child.  Those thoughts seemed to torment him 
repeatedly and put him on the edge of suicide.  He feared that 
his Vietnamese girlfriend and child were killed after his 
departure and he felt guilty that he was unable to protect them.  
The Veteran was currently employed and lived with an older woman 
with whom he had no sexual contact due to his impotency.  He was 
scared of crowds, felt a need to be insulated from people, and 
was often depressed and angry.  The Veteran used to drink to self 
medicate; however, he had been sober since January 1999.  The 
examiner stated that with respect to the Veteran, there was a 
sense of a foreshortened future on account of his two suicide 
attempts.  According to the Veteran, on one occasion, he jumped 
off a bridge that was about 40 to 50 feet high.  The Veteran 
indicated that he did not lose consciousness and was able to swim 
back to shore.  On another occasion, he had thoughts of jumping 
off a roof; however, he talked himself out of it.  He denied any 
current suicidal ideations.  The examiner noted that the Veteran 
had persistent symptoms of increased arousal and he had 
difficulty falling and staying asleep.  The Veteran was irritable 
with reported outbursts of anger and getting into conflicts with 
the Law.  He had difficulty concentrating and there was evidence 
of an exaggerated startle response.  In short, the examiner 
reported that the Veteran qualified for the criteria of PTSD, 
mild and recurrent.  

Upon mental status evaluation, the Veteran exhibited excellent 
personal hygiene.  The Veteran's affect was restricted with a 
very narrow range.  There was no evidence of psychomotor 
retardation or agitation.  The Veteran's speech had a normal rate 
and rhythm, and was logical and goal directed.  The Veteran was 
alert and oriented, and his responses were appropriate and 
reflected no evidence of psychotic delusions or hallucinations.  
The Veteran's mood was depressed and somewhat blunted.  He 
maintained good eye contact but his look was stern and serious 
throughout the session.  The Veteran seemed to be under pressure 
and exhibited some signs of anxiety in his restricted emotional 
expression and stern appearance.  The Veteran's judgment and 
insight appeared to be average.  Following psychological testing, 
he presented a valid profile with a possible diagnosis of major 
depression, recurrent.  The psychotic features were in partial 
remission but they did show in some of the critical items where 
he maintained having persecutory ideas, lack of trust, and 
suspicion of the intentions of others.  There was some evidence 
of mental confusion in the sense that he could not keep his mind 
on one thing, and there was evidence of racing thoughts.  A sleep 
disturbance was also apparent in his profile with an increase in 
his scales of social discomfort and bizarre ideation.  
Psychological testing also showed a low self esteem and a 
resistiveness to psychotherapy.  The diagnosis was the following: 
(Axis I) PTSD, mild, recurrent; major depression, chronic, in 
partial remission, (Axis IV) moderate on account of the Veteran's 
ability to maintain his employment, and (Axis V) GAF score of 60.       

In a July 1999 rating action, the RO increased the disability 
rating for the Veteran's service-connected PTSD from 10 percent 
to 30 percent disabling under Diagnostic Code 9411, effective 
from February 8, 1999, the date of receipt of the increased 
rating claim.  Thus, a 30 percent disability rating was assigned 
from February 8, 1999 to February 17, 1999; a temporary 100 
percent evaluation under Paragraph 29 was warranted from February 
18, 1999 to March 31, 1999; and from April 1, 1999, the Veteran's 
30 percent evaluation for his service- connected PTSD would be 
reinstated. 

VAMC inpatient treatment records reflect that the Veteran was 
hospitalized from December 1999 to March 2000, for treatment of 
his PTSD.  Upon admission, it was noted that the Veteran's PTSD 
symptomatology included depression, lack of trust, isolation, and 
several suicide attempts.  The Veteran's GAF score was 30.  While 
he was hospitalized, he underwent therapy.  Upon his discharge, 
he was diagnosed with the following: PTSD, chronic; major 
depression; alcohol dependence in remission; history of multiple 
suicide attempts; and nicotine dependence.   

By an April 2000 rating action, the RO assigned a temporary 100 
percent evaluation under Paragraph 29, from December 27, 1999 to 
April 1, 2000, based on the Veteran's hospitalization for PTSD.  
The RO further noted that a decision regarding the evaluation of 
the Veteran's PTSD was deferred pending a VA psychiatric 
examination.  

In June 2000, the Veteran underwent a VA psychiatric examination.  
Upon mental status evaluation, the Veteran's affect was 
restricted and his mood was somber and depressed.  The Veteran's 
speech was relevant and goal directed.  At times, he was tearful 
with poor eye contact, especially when discussing trauma-related 
material.  He reported some suicidal ideation and stated that he 
would "have to think real hard about getting out of the way of a 
moving truck coming at him."  However, he had no specific 
suicidal plan.  The Veteran continued to be extremely 
uncomfortable in crowds.  He worked long hours as a laborer with 
a brick mason firm and spent the rest of his time at home.  The 
Veteran had intrusive thoughts about Vietnam on an almost daily 
basis.  He also had some trouble concentrating and was 
hypervigilant.  The Veteran had markedly diminished interest in 
significant activities and he was easily angered and frustrated.  
He reported occasional nightmares related to Vietnam and some 
sleep difficulties.  Ongoing depression and unresolved grief and 
guilt were the most troublesome.  There was an exaggerated 
startle response and a detachment from others.  The Veteran's 
memory appeared grossly intact and there was no evidence of a 
formal thought disorder.  There were signs of strong paranoid 
trends in his thinking and that could deteriorate to psychotic 
levels under severe stress.  The Veteran indicated that he had 
difficulty with authority and noted that he avoided getting close 
to others at work for fear of confrontation.  The diagnosis was 
the following: (Axis I) PTSD; depressive disorder, not otherwise 
specified (NOS), (Axis IV) moderate, and (Axis V) GAF score of 
55.  The examiner stated that the Veteran displayed symptoms of 
both PTSD and depression.  According to the examiner, impairment 
of those symptoms was severe in terms of social functioning.  The 
examiner noted that the Veteran was employable under conditions 
of limited stress.          

In an October 2000 rating action, the RO increased the disability 
rating for the Veteran's service-connected PTSD from 30 percent 
to 50 percent disabling under Diagnostic Code 9411, effective 
from April 1, 2000.        

A VA psychiatric examination was conducted in March 2001.  At 
that time, the examiner stated that the Veteran continued to show 
signs of agitation, rebellion, rigidity, anger, and mood 
instability.  Since the breakdown of the Veteran's marriage, 
things had gone "downhill" in terms of his work adjustment and 
drinking.  He lost a job a year and a half ago and he continued 
to be a heavy drinker.  The Veteran blamed his woes on the 
military.  According to the Veteran, the military was to blame 
for denying him the right to bring his Vietnamese girlfriend and 
their son to the United States, and they now figured in his 
nightmares.  It was the Veteran's belief that if the military had 
given him some counseling instead of discharging him without 
counseling, he would have fared much better later on.  The 
examiner noted that that belief on the Veteran's part came close 
to being delusional because he repeated it three times and was 
unable to examine it objectively.  However, at the time of the 
examination, the Veteran did not show a psychotic profile.       

Upon mental status evaluation, the Veteran was alert, coherent, 
and restless.  He stated that he had problems trusting people and 
walking in crowded areas.  The examiner indicated that the 
Veteran had fair insight and judgment into his affairs.  
Psychological testing showed that the Veteran did not have memory 
problems.  He had a high elevation for depression and social 
introversion.  Testing also indicated a failure to cope with 
conflicts and pressures.  The diagnosis was the following: (Axis 
I) PTSD, chronic, moderate to severe, (Axis IV) alcohol abuse and 
interpersonal conflicts, and (Axis V) GAF score of 55.        

VAMC inpatient treatment records show that the Veteran was 
hospitalized from July to August 2001.  According to the records, 
the Veteran was homeless and scheduled for admission for 
treatment of alcohol and drug addiction.  Prior to his admission, 
he experienced a syncopal episode and fell in the canteen.  The 
Veteran noted that he had taken numerous medications as an 
attempted suicide because he felt depressed.  The diagnosis was 
drug overdose with suicidal gesture.  The Veteran was 
hospitalized at a VA Hospital for two days until he was stable.  
He was then admitted to a different VA hospital in order to 
participate in the Substance Abuse Treatment Unit (SATU) for his 
PTSD and alcohol abuse.  Upon his discharge, the diagnosis was 
the following: (Axis I) alcohol dependence continuous; prolonged 
PTSD; depression; suicidal gesture; nicotine dependency, (Axis 
III) drug overdose; orthostatic hypotension; hard of hearing, 
(Axis IV) unemployed; unstructured time; unstable living 
conditions; lack of family support, and (Axis V) GAF score upon 
admission was 25; GAF score upon discharge was 30; highest GAF 
score in the past 12 months was 40.         

By an August 2002 rating action, the RO assigned a temporary 100 
percent evaluation under Paragraph 29, from July 12, 2001 to 
August 31, 2001, based on the Veteran's hospitalization for PTSD.  
The RO further noted that from September 1, 2001, the Veteran's 
50 percent evaluation for his service-connected PTSD would be 
reinstated.   

In December 2003, the Veteran underwent a VA psychiatric 
examination.  At that time, the examiner stated that a review of 
the Veteran's medical record showed that he had a history of 
alcohol dependence, PTSD, depressive disorder NOS, and several 
suicide attempts.  The examiner indicated that despite the 
Veteran's chronic psychiatric symptoms and alcohol dependence, 
the Veteran had been working for over one year as a machinist.  
However, the Veteran noted that he had lost approximately four 
days of work per month due to "nerves and stress."  Socially, 
the Veteran stated that he was a loner and had no friends, just 
acquaintances from work.  The Veteran expressed concerns that he 
was "slighted by others" and that people were "out to get him 
at work."  He also noted that he had been written up four times 
for various infractions and felt like he was being singled out.  
Outside of work, his only relationship was with a woman 13 years 
his senior.  Although the Veteran reported valuing that 
relationship, he also reported loss of self-esteem associated 
with his sexual dysfunction.  He stated that he had no contact 
with his brother or sister in years, and that he also had no 
contact with his children since 1996.               

Upon mental status evaluation, the Veteran was alert and oriented 
times three.  The Veteran's speech was goal-directed and normal 
rate and volume.  The content of his speech was logical and 
coherent.  The Veteran's affect was depressed and mildly anxious 
and restricted in range, and his mood was depressed.  On formal 
cognitive mental status testing, the Veteran's cognition was 
intact for orientation, fund of information, attention/working 
memory, and naming.  However, immediate memory for three words 
was mildly compared.  The Veteran reported chronic memory 
problems due to "his mind drifting."  The Veteran denied 
current or past history of delusions of thought.  However, he did 
endorse non-psychotic paranoid tendencies of suspiciousness 
towards others.  He denied any history of hallucinations.  The 
Veteran reported chronically depressed mood and anxiety, with 
chronic suicidal ideations, but without intent or plan.  The 
examiner stated that two days prior to the examination, VAMC 
treatment records showed that the Veteran was seen by his 
psychiatrist and he presented with symptoms of depression and 
suicidal ideation without active intent or plan.  The 
psychiatrist noted concern about the Veteran's chronic suicide 
risk.  In regard to the Veteran's sleep, the Veteran indicated 
that he had a usual sleep pattern of six hours per night, but a 
reduced and more broken pattern of sleep when under stress.  The 
Veteran also reported that he had frequent startle reactions and 
intrusive memories and flashbacks of his experiences in Vietnam.  
The diagnosis was the following: (Axis I) PTSD; depressive 
disorder NOS; anxiety disorder NOS; alcohol dependence, (Axis II) 
paranoid and avoidant features (effects linked to his trauma 
history), (Axis IV) very limited network of social support; 
stressful work schedule; some history of conflict with boss and 
alientation from co-workers; some problems of access to 
psychiatric services due to work schedule, and (Axis V) GAF score 
of 50 due to recent suicidal ideation; when less depressed than 
at present, the Veteran had functioned in the past year at a GAF 
of 55.  The examiner stated that due to the Veteran's PTSD and 
associated psychiatric conditions of depression, anxiety, and 
alcohol dependence, the Veteran experienced severe impairment in 
his social functioning, and mild to moderate impairment in his 
occupational functioning.  According to the examiner, the 
Veteran's tendency to be socially isolated from others had 
affected his relationships with his own family (siblings and 
children), all of whom he reported not having contact with for 
years.  With the exception of his relationship to his ex-wife and 
his current relationship with his girlfriend of 10 years, he was 
very much a loner.  The Veteran's suspiciousness and guardedness 
around others had also negatively affected his social adjustment 
in occupational settings and had probably hindered his 
opportunities for career advancement.  Due to his multiple co-
morbid conditions, all of those conditions contributed to the 
significant social and occupational impairments that he currently 
presented with.       

VAMC inpatient treatment records show that the Veteran was 
hospitalized from March 21, 2004 to March 29, 2004.  Upon 
admission, it was noted that the Veteran had PTSD and a history 
of depression, alcohol dependence, and multiple suicidal 
attempts.  The day before admission, the Veteran had been 
evaluated at a private hospital following a suicide attempt.  The 
Veteran's girlfriend discovered that he had overdosed on pills 
and brought him to the hospital.  The Veteran stated that he had 
been depressed for years and that his depression had recently 
worsened because he had lost his job as a machinist in January 
2004.  He noted that he had injured his finger at work and his 
employer informed him that they could not find a less physically 
demanding job for him.  Upon his discharge, he was diagnosed with 
the following: (Axis I) alcohol dependence; PTSD; depression NOS, 
(Axis IV) severe; unemployment; homelessness; severity of mental 
condition, and (Axis V) GAF score was 25 on admission and 60 on 
discharge.     

In a December 2006 rating action, the RO increased the disability 
rating for the Veteran's service-connected PTSD from 50 percent 
to 70 percent disabling, effective from March 21, 2004.  

The Veteran testified at a Travel Board hearing before the 
undersigned VLJ in August 2010.  The Veteran stated that due to 
his PTSD, he had experienced suicidal ideations since he had 
filed his claim for an increase in February 1999.  He noted that 
due to his PTSD, suicidal ideations, and depression, he was 
hospitalized on numerous occasions throughout the pendency of his 
claim.       


III.  Analysis 

Except as otherwise provided, the effective date of an evaluation 
and award of pension, compensation, or dependency and indemnity 
compensation based on an original claim, a claim reopened after 
final disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose, whichever is 
the later.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 
(2010).  The effective date of an increase in disability 
compensation shall be the earliest date as of which it was 
factually ascertainable that an increase in disability had 
occurred if a claim was received within one year from such date; 
otherwise, the effective date shall be the date of receipt of 
claim.  38 C.F.R. § 3.400(o)(2) (2010).  

A specific claim in the form prescribed by VA must be filed in 
order for benefits to be paid to any individual under the laws 
administered by VA.  38 U.S.C.A. § 5101(a); 38 C.F.R. § 3.151.  A 
"claim" means a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a belief 
in entitlement to a benefit.  38 C.F.R. § 3.1(p).

Any communication or action from a claimant, indicating intent to 
apply for one or more benefits under the laws administered by VA 
may be considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155(a). 

With respect to evaluations for PTSD, PTSD is rated under the 
General Rating Formula for Mental Disorders, pursuant to 38 
C.F.R. § 4.130, Diagnostic Codes 9411.  These provisions provide 
for a 100 percent disability rating when PTSD results in total 
occupational and social impairment, due to such symptoms as gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to time 
or place; memory loss for names of close relatives, own 
occupation, or own name.

A 70 percent evaluation is warranted when there is occupational 
and social impairment with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near- continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work like setting); and the inability to establish and 
maintain effective relationships.  Id.    

The Board acknowledges that symptoms recited in the criteria in 
the rating schedule for evaluating mental disorders are "not 
intended to constitute an exhaustive list, but rather are to 
serve as examples of the type and degree of the symptoms, or 
their effects, that would justify a particular rating."  
Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  In 
adjudicating a claim for a higher rating, the adjudicator must 
consider all symptoms of a claimant's service-connected mental 
condition that affect the level of occupational or social 
impairment.  Id. at 443.

A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. Thus, when a veteran seeks 
benefits and the evidence is in relative equipoise, the veteran 
prevails.  Wells v. Principi, 18 Vet. App. 33, 36 (2004); Gilbert 
v. Derwinski, 1 Vet. App. 49, 54 (1990).  A claim will be denied 
only if a preponderance of the evidence is against the claim.  
See Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).

Regulations require that where there is a question as to which of 
two evaluation is to be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2010).  

The Veteran contends that he is entitled to an effective date 
earlier than March 21, 2004, for assignment of an evaluation of 
70 percent for PTSD.

By a November 1998 rating action, the RO granted service 
connection for PTSD and assigned a 10 percent disability rating, 
effective from August 20, 1996.  The Veteran was informed of the 
decision, but did not appeal.  Thus, the RO's decision became 
final.  See 38 U.S.C.A. §§ 5110, 7105 (West 2002); 38 C.F.R. §§ 
20.302(a), 20.1103 (2010).  

As the November 1998 rating decision is final, in the absence of 
an assertion of clear and unmistakable error (CUE), the decision 
is no longer the appropriate point from which to determine the 
effective date of an award.  See Rudd v. Nicholson, 20 Vet. App. 
296 (2006).  There has been no allegation of CUE in the November 
1998 RO decision.

On February 8, 1999, the Veteran requested that his service-
connected PTSD be reevaluated for a higher rating.  In the July 
1999 rating action, the RO increased the disability rating for 
the Veteran's PTSD from 10 percent to 30 percent disabling, 
effective from February 8, 1999, the date of receipt of the 
Veteran's claim for an increased rating.  In January 2000, the 
Veteran's representative at that time, the DAV, submitted a 
statement and noted that the Veteran was requesting 
"reconsideration" of the July 1999 rating action whereby the 
rating for his PTSD was raised from 10 to 30 percent.  Given that 
the statement was received within one year of the July 1999 
rating action, the Board construes the aforementioned statement 
as a timely NOD to the July 1999 rating action.  See 38 C.F.R. § 
20.201.  In April 2002, the RO issued an SOC, and the Veteran 
submitted a timely substantive appeal (VA Form 9) in June 2002.      

As discussed above, the effective date for a claim for an 
increased evaluation is the date of the claim or the date 
entitlement arose, whichever is later.  Here, the date of the 
claim is February 8, 1999, the date the RO received the Veteran's 
claim for an increased evaluation.  There is no evidence of an 
informal or formal claim for an increased rating for the 
Veteran's PTSD prior to this date (in-between the notice of the 
unappealed RO decision that granted service connection and 
receipt of the claim for an increased rating).  

In reviewing the evidence of record in a light most favorable to 
the Veteran, the Board finds that an effective date of February 
8, 1999, should be assigned for the 70 percent rating for the 
Veteran's service-connected PTSD.  In this regard, the Board 
notes that throughout the pendency of the Veteran's increased 
rating claim, filed on February 8, 1999, the symptoms of his 
service-connected PTSD have been generally consistent, consisting 
of the following: flattened affect, depression, flashbacks, 
anxiety, hypervigilance, anger, unprovoked irritability, an 
exaggerated startle response, suicidal ideations, social 
isolation, concentration problems, and sleep difficulties, 
including nightmares.  Since the Veteran filed his claim, he has 
experienced deficiencies in most areas, to include work, mood, 
and family relationships as a result of his PTSD symptoms.  The 
Veteran's PTSD symptoms have shown to be longstanding and would 
appear to have been present at the time he filed his claim for an 
increase on February 8, 1999.        

The evidence of record shows that since the Veteran filed his 
claim for an increased rating in February 1999, his PTSD has been 
characterized as "mild," "moderate," and "severe."  In 
regard to the Veteran's employment, he has had periods of time 
when he was employed and periods of time when he was unemployed 
and homeless.  Soon after he filed his claim in February 1999, he 
was hospitalized in order to participate in PTSD program.  At 
that time, he was unemployed.  In May 1999 and June 2000 VA 
examinations, the Veteran noted that he was employed.  However, 
in the June 2000 VA examination, the Veteran stated that he 
avoided getting close to others at work for fear of 
confrontation.  The examiner indicated that the Veteran was 
employable under condition of limited stress.  In the Veteran's 
March 2001 VA examination, he stated that he had lost his job a 
year and a half ago, and VAMC inpatient treatment records dated 
in July 2001 showed that the Veteran was homeless.  By the time 
of the Veteran's December 2003 VA examination, the Veteran 
reported that he had been working for the past year as a 
machinist.  However, he also noted that he had lost approximately 
four days of work per month due to "nerves and stress."  He 
also stated that he had been written up four times for various 
infractions.  The examiner indicated that the Veteran's 
suspiciousness and guardedness around others had also negatively 
affected his social adjustment in occupational settings and had 
probably hindered his opportunities for career advancement.  
Additional VAMC treatment records show that the Veteran lost his 
job in January 2004 due to a work-related injury.    

The Board also notes that in regard to the Veteran's GAF scores, 
they have ranged from 25 to 60.  As defined in the fourth edition 
of the American Psychiatric Associations Diagnostic and 
Statistical Manual (DSM-IV), a GAF score of 21 to 30 indicates 
behavior is considerably influenced by delusions or 
hallucinations, or serious impairment in communication or 
judgment, or inability to function in almost all areas.  A GAF 
score of 31 to 40 indicates some impairment in reality testing or 
communication or major impairment in several areas, such as work 
or school, family relations, judgment, thinking, or mood.  A GAF 
score of 41 to 50 reflects serious symptoms, or any serious 
impairment in social, occupational or school functioning.  A GAF 
score of 51 to 60 reflects moderate symptoms or moderate 
difficulty in social, occupational, or school functioning. 

In addition, the Board observes that since the Veteran filed his 
claim for an increased rating for PTSD, he has experienced 
suicidal ideations and he has actually attempted suicide on at 
least two occasions with subsequent hospitalizations.  In the 
Veteran's May 1999 VA examination, although the Veteran denied 
any current suicide plan, he noted that thoughts about the loss 
of his Vietnamese child put him on the edge of suicide.  In 
addition, in the June 2000 VA examination, although the Veteran 
again denied that he had a specific suicidal plan, he reported 
some suicidal ideation and stated that he would "have to think 
real hard about getting out of the way of a moving truck coming 
at him."  In July 2001, the Veteran was hospitalized for a drug 
overdose with suicidal gesture.  Moreover, in the December 2003 
VA examination report, the examiner noted that according to the 
Veteran's psychiatrist, he was a chronic suicide risk.  
Furthermore, prior to the Veteran's hospitalization on March 21, 
2004, he was evaluated at a private hospital following a suicide 
attempt.   Thus, clearly, the Veteran has experienced suicidal 
ideations since he filed his claim in February 1999.   

The Board also notes that throughout the pendency of this claim, 
the Veteran has been socially isolated.  Other than his 
relationship with his girlfriend, he is a loner and is estranged 
from his siblings and children.  In addition, he experiences a 
flattened affect, depression, flashbacks, anxiety, 
hypervigilance, anger, unprovoked irritability, an exaggerated 
startle response, concentration problems, and sleep difficulties, 
including nightmares.  Therefore, it is the Board's determination 
that since the Veteran filed his claim on February 8, 1999, his 
PTSD symptomatology more nearly approximates the criteria for a 
70 percent rating under Diagnostic Code 9411.  At the very least, 
the evidence falls in relative equipoise with respect to whether 
the Veteran's PTSD has been manifested by symptoms consistent 
with a 70 percent rating as of February 8, 1999, in which case 
the Veteran receives the benefit of the doubt to his advantage.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, for the 
reasons set out above, an effective date of February 8, 1999, 
should be assigned for the 70 percent rating for the Veteran's 
service-connected PTSD.   Consequently, the Veteran's claim is 
granted.      

Once a claim is final, the effective date for an increase awarded 
after the final action will be the date of receipt of the new 
claim or date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. §§ 3.105, 3.156, 3.400.  Accordingly, on these 
facts, and for the reasons explained above, February 8, 1999 is 
the earliest possible effective date for the assignment of a 70 
percent rating for PTSD.  As previously stated, there is no 
evidence of an informal or formal claim for an increased rating 
for the Veteran's PTSD prior to February 8, 1999.  In addition, 
to the extent that the Veteran seeks an effective date earlier 
than February 8, 1999, which would be prior to the final November 
1998 rating decision, the Veteran must file a claim of CUE 
concerning the November 1998 rating decision.  See Rudd, 20 Vet. 
App. at 296 (finding that only a request for revision based on 
CUE could result in the assignment of an effective date earlier 
than the date of a final decision as free-standing claims for 
earlier effective dates vitiate the rule of finality).  As 
previously stated, the Veteran has not alleged CUE in the 
November 1998 rating decision.  

The Board also notes that the issue of whether an evaluation in 
excess of 70 percent  is warranted for the Veteran's service-
connected PTSD will be addressed in the remand portion of the 
decision below.    


ORDER

The assignment of an effective date of February 3, 1999, for an 
award of a 70 percent evaluation for service-connected PTSD is 
granted, subject to the laws and regulations governing payment of 
monetary benefits.  


REMAND

As previously stated, by an August 2007 rating action, the RO 
granted entitlement to a TDIU.  The RO assigned an effective date 
of March 21, 2004, for the TDIU rating, which was also the 
effective date of the Veteran's 70 percent disability rating for 
PTSD.  

A TDIU may be assigned where the schedular rating is less than 
total, when it is found that the disabled person is unable to 
secure or follow a substantially gainful occupation as a result 
of service- connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2010).  This is so, provided the unemployability is 
the result of a single service-connected disability ratable at 60 
percent or more, or the result of two or more service- connected 
disabilities, where at least one disability is ratable at 
40 percent or more and there is sufficient additional service-
connected disability to bring the combined rating to 70 percent 
or more.  38 C.F.R. § 4.16(a).

In this case, prior to March 21, 2004, the Veteran did not meet 
the threshold criteria for a TDIU rating.  See 38 C.F.R. § 4.16.  
However, the decision set out above grants an effective date of 
February 8, 1999, for the assignment of the 70 percent rating for 
PTSD.  Thus, effective from February 8, 1999, the Veteran now 
meets the threshold criteria for a TDIU rating.  Id.  In 
addition, given that the Veteran is now eligible for TDIU 
consideration from February 8, 1999, this raises the issue of 
entitlement to a TDIU rating from February 8, 1999 to March 20, 
2004.  Given that the aforementioned issue is a part of the 
Veteran's increased rating claim for his PTSD (see Rice, supra), 
both matters need to be remanded to the RO for additional 
development.      

The Board further observes that in response to an April 2006 
request from the RO, the Social Security Administration (SSA) 
reported that the Veteran was receiving disability benefits from 
the SSA.  However, the SSA award decision and supporting 
documents are not part of the record.  In order to ensure that 
the Veteran's claim is adjudicated on the basis of a complete 
evidentiary record, the SSA award letter and related evidence 
should be obtained.  See Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain from SSA the award determination 
letter granting the Veteran's claim for 
disability benefits, and any medical records 
upon which the SSA decision was based.  A 
response, negative or positive, must be 
associated with the claims file.

2.  With respect to the issue of entitlement 
to a rating in excess of 70 percent for PTSD, 
to include entitlement to a TDIU rating from 
February 8, 1999 to March 20, 2004, please 
send the Veteran and his attorney-
representative a letter requesting that they 
provide sufficient information, and if 
necessary, authorization to enable VA to 
obtain any additional evidence pertinent to 
his remaining claim on appeal that is not 
currently of record.      

2.  If the Veteran responds to the requested 
development in paragraph 1, please assist the 
Veteran in obtaining any additional evidence 
identified by following the current 
procedures set forth in 38 C.F.R. § 3.159.  
All records and responses received should be 
associated with the claims file.  If any 
records sought are not obtained, notify the 
Veteran and his attorney-representative of 
the records that were not obtained, explain 
the efforts taken to obtain them, and 
describe further action to be taken.    

3.  After available records and/or responses 
from each contacted entity are associated 
with the claim file, or a reasonable time 
period for the Veteran's response has 
expired, please refer the Veteran's claims 
file to a VA medical provider to obtain an 
opinion as to whether during the period of 
time from February 8, 1999 to March 20, 2004, 
or beginning at a specific date during the 
aforementioned period of time, the Veteran's 
service-connected PTSD made him unable to 
secure or follow substantially gainful 
employment.  The opinion should take into 
account the Veteran's employment history, and 
his educational and vocational attainment.  
The Board recognizes that a certain degree of 
conjecture is required to arrive at any 
medical opinion; the examiner should state 
the medical probabilities even if a certain 
degree of conjecture based on medical 
principles and expertise is required to do 
so.

4.  After undertaking any other development 
deemed appropriate, re- adjudicate the claim 
of entitlement to a rating in excess of 70 
percent for PTSD, to include entitlement to a 
TDIU rating from February 8, 1999 to March 
20, 2004.  If any benefit sought is not 
granted, furnish the Veteran and his 
attorney-representative with a supplemental 
statement of the case (SSOC) and afford them 
an opportunity to respond before the record 
is returned to the Board for further review.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



			
	V. L. JORDAN	THOMAS J. DANNAHER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals



	                         
__________________________________________
MICHELLE L. KANE
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


